Mr. Justice Kluczynski delivered the opinion of the court: On December 16, 1965, petitioner, Frank Smith, represented by the Public Defender of Cook County, pleaded guilty to a charge of robbery and was placed on 3 years probation. On January 22, 1966, petitioner was apprehended by police officers while in the process of beating an elderly man and removing $65 from his pocket. Petitioner was charged with and found guilty of violating his probation which was then vacated and a sentence of not less than 7 nor more than 15 years was imposed. Petitioner filed a post-conviction petition which was dismissed upon the State’s motion and he appeals. The petition alleged that Smith was originally arrested on April 28, 1965, and, without benefit of counsel, subjected to lengthy and intensive questioning. Petitioner further alleged that by use of coercion and cajolery, his signed confession was obtained, and because of this he was induced to plead guilty. He contends that his post-conviction petition sets forth a substantial denial of his constitutional rights, i.e., his guilty plea was the product -of an unlawfully obtained confession and the dismissal of the petition without a hearing was error. We do not agree. At the outset, we note that this petition is procedurally deficient in that it is conclusory and not supported by affidavits. Without discussing whether the circuit court would have been justified in dismissing this case based on these procedural errors, we address ourselves to the substantive questions presented by the petition and ruled on by the court. “Dismissal of nonmeritorous petitions on motion is certainly within contemplation of the Act and necessary to the orderly and expeditious disposition of these petitions.-’-” (People v. Collins, 39 Ill.2d 286, 288.) Petitioner" was brought to trial approximately 9 months after the alleged coercive acts took place. He, represented by counsel, asked leave to plead guilty, and, being advised as to his rights and the consequences of his plea, persisted in his plea, which was accepted. “To justify reversal there must be a relationship of cause and effect between the alleged coercive conduct and the plea of guilty.” (People v. Worley, 35 Ill.2d 574, 577.) In People v. Thomas, 41 Ill.2d 122, we held a plea of guilty to he voluntary where it was entered more than 3 months after an alleged coerced confession and consultation with counsel. There is no cause-and-effect relationship present, where, as here, the plea of guilty was entered 9 months .after the alleged illegal conduct and after adequate opportunity for consultation with counsel. Petitioner must be deemed to be aware, through his counsel, that any evidence obtained by unlawful methods could not have been used against him. People v. Heirens, 4 Ill.2d 131. The judgment of the circuit court of Cook County is affirmed. Judgment affirmed.